Citation Nr: 0832328	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
diagnosed as pseudofolliculitis barbae (PFB).  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1991 to 
September 1994.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Competent evidence supports a finding that PFB more 
likely than not began during service and has continued to the 
present.  

2.  Throughout the rating period on appeal, the veteran's 
bilateral hearing loss was manifested by no more than Level 
II in either ear.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, PFB was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Service Connection for PFB

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran's service treatment records 
indicate that he was treated for PFB several times in 
service.  In February 1991 he was instructed to refrain from 
shaving for two weeks due to PFB.  Again in January 1993 he 
had PFB symptoms, bumps on his face and papules on his lower 
cheeks.  Again, he was instructed to refrain from shaving.  
He was treated for PFB next in November 1993, although the 
disorder was classified as "controlled," and again treated 
by not shaving for thirty days.  

During his VA examination in June 2004, the examiner noted 
follicular pustules on the veteran's neck and diagnosed him 
with chronic PFB.  The veteran reported periodic outbreaks, 
at least twice a month, with painful pus bumps and red bumps 
on his face and neck that ooze and drain.  He reported that 
the problem began when he had to closely shave himself in the 
military.  He noted that he had not been on medication or 
under medical treatment for the problem.  The veteran's 
outpatient treatment records since making his claim reflect 
that he was treated at least three times in 2005 for PFB.  

In this case however, the Board concludes that the competent 
medical evidence of record shows PFB in service and at 
present, and the veteran has stated that this condition has 
persisted since his release from active duty.  He is 
competent to testify to such symptomatology, as it is capable 
of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Board also finds that the veteran's statements 
are credible regarding this issue.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (a veteran's sworn 
testimony, which cannot be ignored by the Board, can be 
sufficient to bring the evidence into relative equipoise).  
The Board finds it reasonable that the veteran would continue 
to treat a recurrence of PFB in the same manner that he did 
while on active duty, rather than continually seeking medical 
treatment.

As a consequence, the Board finds that the above cited 
evidence puts the evidence at least in equipoise.  
Accordingly, with reasonable doubt resolved in favor of the 
veteran, the Board finds that the veteran has current PFB 
that began in service and has continued to the present.  
Given the above, service connection is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  
   



Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Currently, the veteran is rated at 0 percent disability for 
his service connected bilateral hearing loss.  In evaluating 
service-connected hearing loss, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Hearing loss disability evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2007).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Here, the veteran's VA audiological exam in July 2004 
revealed the following pure tone thresholds, in decibels:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right 
Ear
30
35
30
30
31
Left Ear
35 
40
40
35
37.5

Speech recognition for both ears was 84 percent.

Based on the information that the veteran's right ear 
manifests an average pure tone threshold of 31 decibels, with 
a 84 percent speech discrimination, Table VI of 38 C.F.R. § 
4.85 shows his right ear hearing loss to be a Level II 
impairment.   Similarly, the veteran's left ear manifests an 
average pure tone threshold of 37.5 decibels, and 84 percent 
speech discrimination.  Again, Table VI of 38 C.F.R.         
§ 4.85 shows the veteran's left ear hearing loss to also be 
that of Level II impairment.  Applying these results to Table 
VII, a noncompensable evaluation is assigned.  

Further, as neither ear shows an exceptional pattern of 
hearing impairment under Table VIA, provisions of 38 C.F.R. 
§§ 4.86(a) or 4.86(b) are not for application.

The Board is limited in evaluating hearing loss to the 
mechanical application of the rating schedule under the 
specified testing methods.  For example, any impact of the 
hearing loss on the veteran's daily life cannot be accounted 
for outside the rating tables of 38 C.F.R. § 4.85.  The 
noncompensable evaluation currently assigned for his 
bilateral hearing loss accurately reflects his disability as 
contemplated under the VA rating criteria throughout the 
rating period on appeal. 

Regarding any extraschedular compensation, the Board has 
further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

The preponderance of the evidence of record also indicates 
that he is not prohibited from seeking gainful employment due 
to his symptoms.  Therefore, in the absence of such factors 
such as frequent hospitalization and marked interference of 
employment, the Board finds that the requirements for an 
extraschedular evaluation his closed head injury residuals 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

In sum, there is no support for a compensable evaluation for 
bilateral hearing loss for any portion of the rating period 
on appeal.  Without an approximate balance of positive and 
negative evidence that would give rise to a reasonable doubt 
in favor of the appellant receiving an increased rating, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  Furthermore, the Board finds that his symptoms 
remained constant throughout the course of the period on 
appeal and as such staged ratings are not warranted.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007)

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in May 
2004, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim in March 2006.  In 
the same letter, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  Any timing problem was cured as the case was 
readjudicated in a May 2007 supplemental statement of the 
case.

The Board acknowledges that the VCAA letters sent to the 
veteran in May 2004 and March 2006 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the RO provided him with a statement of 
the case (SOC) in April 2005 setting forth in detail the 
requirements that must be met in order to receive an 
increased rating.  Moreover, the veteran demonstrated actual 
knowledge of what was needed to support his claim as 
reflected in his statements and correspondence.  
Specifically, he noted in his April 2005 substantive appeal 
that his hearing loss had affected his way of life and his 
ability to make a living.  He also notes difficulty in 
hearing other people speak.  Based on this evidence, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Specifically, the RO obtained the 
veteran's service treatment records and private and VA 
outpatient treatment records.  Furthermore, he underwent a VA 
audiology examination in July 2004.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a skin condition, diagnosed as PFB, is 
granted.  

A compensable rating for bilateral hearing loss is denied.



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


